Citation Nr: 0815401	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), rated 30 percent disabling 
from June 23, 2005, to June 4, 2006, and 50 percent from June 
5, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, and from November 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and January 2007 rating 
decisions by the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned a 30 percent rating from 
June 23, 2005, to June 4, 2006, and 50 percent rating from 
June 5, 2006.  The veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In his substantive appeal received in March 2007, the veteran 
withdrew his appeal regarding entitlement to an increased 
rating for bilateral hearing loss.

The veteran testified at a hearing at the RO before the 
undersigned.  A transcript of the proceeding is of record. 


FINDINGS OF FACT

From June 23, 2005, the service-connected PTSD is shown to be 
productive of a disability picture that approximates that of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood and the inability to establish and maintain 
effective relationships; total social and occupational 
impairment has not been shown.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for the service-connected PTSD from June 23, 2005, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Compare Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed.Cir.2007) (notice errors are "presumed prejudicial, 
requiring reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication" by 
asserting, for example, "(1) that any defect was cured by 
actual knowledge on the part of the claimant") with Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007) (when a claim has 
been substantiated by award of service connection and 
assignment of a disability rating and effective date, any 
notice error as to how to substantiate the claim will not be 
presumed prejudicial; the appellant has the burden of 
demonstrating prejudice in such cases).

Specifically, the appellant was notified that service 
connection for PTSD was awarded and a 30 percent rating was 
assigned from June 23, 2005 (the date of claim), to June 4, 
2006, and 50 percent from June 5, 2006.  He was provided 
notice of how to administratively appeal that decision, and 
he did so.  He was provided a Statement of the Case that 
advised him of the applicable law and criteria required for a 
higher disability rating.  He demonstrated his actual 
knowledge of what was required to substantiate a higher 
disability rating when his representative specifically argued 
that he was entitled to a 70 percent disability rating from 
the date of claim and submitted the requirements for a 70 
percent rating contained in Diagnostic Code 9411 on his May 
2007 statement.

Although the appellant was not notified that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, 19 Vet. App. at 489, he was, as noted 
above, assigned the date of his claim as an effective date, 
the earliest date permitted by law.  See 38 U.S.C. § 5110(a) 
("Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."); 38 C.F.R. § 3.400 
("Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.").

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent evaluation is be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The veteran's PTSD symptomatology warrants an increased 70 
percent, rating, effective from the date of claim, June 23, 
2005.  The two periods in which the RO assigned separate 
ratings will be combined in the Finding of Fact, Conclusion 
of Law, and Order portions of this decision to reflect this 
grant.  

The veteran served in combat in Vietnam, and was awarded the 
Combat Infantryman Badge, among other decorations.  The 
veteran was awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The veteran and his representative contend that the 
veteran is entitled to a 70 percent rating for his PTSD, 
effective from the date of claim, as the symptoms and 
manifestations of the disability approximate the requirements 
for a 70 percent rating.  The veteran's representative notes 
that, although the veteran was assigned a Global Assessment 
of Functioning Scale (GAF) of 60 on VA examination in January 
2006, the veteran's treatment records from June 2005 to the 
present indicate that he was consistently assigned a much 
lower GAF score, and he asserts that these lower GAF scores 
are a more accurate representation of the veteran's severe 
symptomatology.  

Despite the GAF score of 60 on the January 2006 VA 
examination report, the veteran's VA psychiatric treatment 
records reveal recurrent intrusive thoughts of the seven 
servicemen from his unit that he witnessed being killed in 
action in Vietnam on one day, recurrent nightmares, 
flashbacks, irritability, hypervigilance, social isolation, 
and depressed mood.  From 2005 to the present, these records 
also reveal GAF scores ranging from 40 to 50.  These 
multiple, lower GAF scores more accurately reflect the 
veteran's symptomatology than the one GAF score provided 
during the January 2006 examination.  Although the overall 
disability picture for the period from June 23, 2005, 
represents somewhat less psychiatric symptomatology than that 
contemplated by a 70 percent evaluation, it represents 
significantly more than that covered by the assigned 50 
percent evaluation.  Therefore, the criteria for a 70 percent 
disability evaluation are more closely approximated.  
38 C.F.R. § 4.7.

The undisputed evidence is that the veteran has been employed 
at the same job for a number of years.  Given that he is 
gainfully employed, total occupational impairment is not 
demonstrated.  Total occupational impairment has also not 
been demonstrated given that the veteran maintains 
relationships with his family.  His thought processes are not 
grossly impaired.  He does not engage in grossly 
inappropriate behavior.  Judgment and insight are intact.  
There is no indication of formal thought disorder.  
Therefore, a 100 percent rating is not warranted.  




ORDER

An increased rating of 70 percent for the service-connected 
PTSD from June 23, 2005, is granted. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


